DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Preliminary Amendment filed on May 23, 2019, has been entered. 






Claim Disposition

3.	Claims 2 and 13 are cancelled. Claims 1, 3-12 and 14-22 are pending and are under examination. 


Drawings
4.	The drawings filed on May 23, 2019, are accepted by the examiner.




Specification Objection

5.	The specification is objected to for the following informalities:
The specification is objected to because the organism names are not always italicized, see pages 1 and 19 for example (i.e. Streptococcus).
Correction is required. 




Information Disclosure Statement

6.	The Information Disclosure Statement filed on May 23, 2019, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. Note that references have been lined through because they were not provided in the file wrapper.



Claim Objection

7.	Claims 1, 3-8, 14-17 and 19-22 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to as follows:
“ A method of removing protein from a starting solution comprising bacterial
capsular polysaccharide (CPS) and bacterial proteins, comprising:
[[a step of]] filtering [[said]] the starting solution using chromatography to provide an eluate, wherein [[said]] the chromatography utilizes a stationary chromatography phase, and, wherein said stationary phase is a particulate polymer resin.

For clarity it is suggested that claim 3 is amended to read, “The method of claim 1, wherein the particulate polymer resin is in the form of spherical particles, and [[the polymer resin]] is made from polystyrene, polydivinylbenzene, copolymers of divinylbenzene and styrene, or cross-linked styrene and divinylbenzene”.

For clarity and precision of claim language it is suggested that claim 4 is amended to read, “The method of claim 1, wherein the particulate
polymer resin has one or more of the following characteristics:
spherical particles have a diameter that ranges from about 300um to about 1500um, about 500um - about 750um, about 560um - about 710um, about 350- about 600um, or about 350um - about 1200um;
(b) is non-ionic;
(c) [[stable of]] has a range of pH values from 0-14, 0-12, 1-14, 1-12, 2-14, or 2-12;
(d) contains pores with an average diameter of about 100 Angstrom (A), about 200 A, about 350 A, about 600 A, about 700 A, or about 1100A,
(e) contains pores with a range of diameters, ranging from about 200 Angstrom (A) - about 250 Angstrom (A), about 200 A — about 300 A, about 300 A - about 400 A, or about 300 A - about 500 A; and
 (f) contains macro-pores ranging in diameter from about [[10microns to about 200microns]] 10 microns to about 200 microns.

For clarity it is suggested that claim 5 is amended to read, “The method of claim 1, [[where]] wherein the particulate polymer resin is in the form of spherical particles made of cross-linked styrene and divinylbenzene and having a range of diameters between about 35- about 120um and a range of pore size between about 200- about 300 A”.

For clarity it is suggested that claim 6 is amended to read, “The method of claim 1, [[where]] wherein at least 50%, 60%, 70%, 80%, 85%, 87%, 90%, 91%, 92%, 93%, 
For clarity it is suggested that claim 7 is amended to read, “The method of claim 1, [[where]] wherein at least 50%, 60%, 70%, 80%, 85%, 87%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99% or 100% of the CPS in the starting solution is retained in the eluate after chromatography”.

For clarity it is suggested that claim 8 is amended to read, “The method of claim 1, wherein the step of filtering the starting solution using chromatography[[, in which the stationary chromatography phase is a particulate polymer resin,]] results in removal of at least 90% of the protein present in the starting solution, while retaining at least 80%, 83%, 85%, 90%, 91%, 92%, 93%, 94%, or 95% of the CPS present in the starting solution”.

For clarity it is suggested that claim 14 is amended to read, “The method of claim 1, wherein the chromatography is preceded by [[the steps of]]:
(a) alcohol precipitation of contaminating proteins [[and/or nucleic acids]]; and
(b) diafiltration.

For clarity it is suggested that claim 15 is amended to read, “The method of claim 1, wherein the chromatography is followed by [[the steps of]]:
(a) re-N-acetylation; and
(b) diafiltration.

For clarity it is suggested that claim 16 is amended to read, “The method of claim 1, further comprising and prior to the step of filtering:
 (a) providing a composition containing bacterial capsular polysaccharide (CPS) and bacterial proteins;
(b) contacting said composition with an alcohol solution, and removing any precipitate that forms;
 (c) maintaining the non-precipitated material from step (b) in solution and filtering the solution to remove smaller molecular weight compounds while retaining the capsular
polysaccharide in solution; and
(d) collecting the filtrate from step (c) and chromatographically removing protein
contaminants from said filtrate, using a polymer resin stationary phase, to provide
purified capsular polysaccharide.

For clarity and precision of claim language it is suggested that 17 is amended to read, “The method of claim 16 further comprising [[one or more of steps]]:
(e) re-N-acetylating the purified capsular polysaccharide[[,]];
(f) precipitating the purified capsular polysaccharide; and
(g) conjugating the purified capsular polysaccharide to a carrier protein.

For clarity it is suggested that claim 19 is amended to read, “The method of claim 18 [[where]], wherein said alcohol solution is selected from:
(a) an alcohol solution comprising ethanol; and


For clarity and precision of claim language it is suggested that claim 20 is amended to read, “The method of claim 18, wherein [[where]] said alcohol solution is added to a concentration of between about 10 % and about 50% ethanol, [[such as]] and wherein the concentration is about 30% ethanol.

For clarity it is suggested that claim 21 is amended to read, “The method of claim 16, wherein [[where]] said bacterial capsular polysaccharide is a Streptococcus agalactiae CPS [[CPS]].

22. (Currently Amended) The method of claim 21, wherein [[where]] said Streptococcus agalactiae CPS [[CPS]].
is selected from serotypes
Ia, Ib, II, Il, IV, and V.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 lacks clear antecedent basis for the recitation of “…the difference in the molecular weight distribution of the CPS in the starting solution and the molecular weight distribution of the CPS in the eluate is less than about 10%, less than about 8%, less than about 5%, less than about 3%, less than about 2%, or less than about 1%”.

Claim 18 and the dependent claims hereto are indefinite because the method in independent claim 1 is directed to removal of proteins and claim 18 is directed to removal of nucleic acids.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



9.	Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanardo et al. (September 2016, pages 435-443).
The instantly claimed invention is directed to a method of removing protein from a starting solution comprising bacterial capsular polysaccharide (CPS) and bacterial proteins using filtering via chromatography.
Zanardo et al. discloses a purification method of CPS comprising a filtering step
using chromatography on a particulate polymer resin as a stationary phase (see
Purification Strategy 2, AEX on an anion exchange chromatography column with
Q-Sepharose Fast Flow (see abstract and page 437, column 1, lines 13-16 and FIG 1). Zanardo et al. teach the use of diafiltration and precipitation with alcohol such as ethanol (see page 435). The reference discloses purity pertaining to percentage of protein and nucleic acid removed and teach Streptococcus (see page 435). The reference teaches more than 80% removal of proteins (see page 439).Therefore, the limitations of the claims are met by the reference.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


11.	Claims 1, 3-12 and 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanardo et al. (September 2016, pages 435-443).

Zanardo et al. discloses a purification method of CPS comprising a filtering step
using chromatography on a particulate polymer resin as a stationary phase (see


Purification Strategy 2, AEX on an anion exchange chromatography column with
Q-Sepharose Fast Flow (see abstract and page 437, column 1, lines 13-16 and FIG 1). Zanardo et al. teach the use of diafiltration and precipitation with alcohol such as ethanol (see page 435). The reference discloses purity pertaining to percentage of protein and nucleic acid removed and teach Streptococcus (see page 435). The reference teaches more than 80% removal of proteins (see page 439). Zanardo et al. does not expressly teach S. agalactiae, however, teach S. pneumoniae group 14, however, one of ordinary skill in the art would for routine optimization of expected results utilize additional strains within a genus of organism.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the teaching of Zanardo et al. and the fact that other organisms within a genus are routinely and conventionally employed in experiments. Moreover, the Supreme Court pointed out in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR, 127 S. Ct. at 1741.  The Court thus reasoned that the Id. at 1741.  The Court further advised that “[a] person of ordinary skill is…a person of ordinary creativity, not an automation.” Id. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.

Conclusion


12.	 No claims are presently allowable.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned 


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652